DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4-16, 18, 19, 26, 27, 29-57, 63, 67-90 have been canceled. Claims 2, 3, 17, 20-25, 28, 58-62, 64-66 and 91 remain pending. 
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication. Given the specification is 115 pages, hunting for a paragraph by number is burdensome and slows prosecution. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 2, 3, 17, 20-25, 28, in the reply filed on 7-27-21 is acknowledged.  The traversal is on the ground(s) that separate search is not required.  This is not found persuasive because rodent of claim 59 does not require the genetic construct of claim 2. The search required for the rodent in claim 59 does not require the construct of claim 2 and vice versa. The requirement is still deemed proper and is therefore made FINAL. 
Claims 58-62, 64-66, 91 have been withdrawn. 
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 2, 3, 17, 20-25, 28 are under consideration. 
Claim Objections
Claim 2 is confusing and unclear: 
The abbreviations should be spelled out before being abbreviated. 
It is unclear whether the engineered [immunoglobulin (Ig) heavy chain diversity (DH)] gene segment is flanked by RSSs or if the claim encompasses an engineered DH 
It is unclear how the DH gene segment is “engineered”. 
The phrase “an Ig DH gene segment flanked on each side by a 12-mer RSS” does not make sense because it would have to be flanked on each side by two RSSs, i.e. ---flanked by 12-mer RSSs---. Therefore, it is unclear whether the Ig DH gene segment is flanked by a pair of 12-mer RSSs or if it is somehow enveloped by one 12-mer RSS. 
It is unclear how the engineered DH gene segment flanked by a 23-mer RSS and a 12-mer RSS differs from the Ig DH gene segment flanked by 12-mer RSSs; both have been genetically modified to have RSSs adjacent/flanking them. So it is unclear if the DH gene segment is repeated or if it has a different structure. If the two DH gene segments have different structures, those structures cannot be determined. 
The concept of the two DH gene segments being “able to join in a DH-DH recombination event with each other” cannot be discerned. It is unclear whether this affects the configuration of the two DH gene segments, the structure of the two DH gene segments themselves, or if it further limits the structure/function of any two DH gene segments in a nucleotide molecule at all. 
Use of “12mer” or “23mer” in claim 2 is confusing. 
Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved ” However, pg 49, para 159, does not teach a 12mer or 23mer RSS as required in claim 2 because the description of RSSs goes against basic nomenclature for a “xx-mer” language. Wikipedia’s discussion of “oligonucleotides” states “Oligonucleotides are characterized by the sequence of nucleotide residues that make up the entire molecule. The length of the oligonucleotide is usually denoted by "-mer" (from Greek meros, "part"). For example, an oligonucleotide of six nucleotides (nt) is a hexamer, while one of 25 nt would usually be called a "25-mer" (paragraph 2). Using the well-establish usage of “–mer” language: a 12mer is 12 nucleotides, and a 23mer is 23 nucleotides. In this case, it appears that applicants are attempting to say RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer which cannot be a “23mer” or “12mer” as claimed. Ergo, applicants’ RSSs appear to be a 19mer, 21mer, or 30mer. Accordingly, the concept of 12mer or 23mer RSS as required in claim 2 is confusing; the specification is limited to RSSs that contain the nucleic acid sequence of SEQ ID NO: 144 or 145 and a 12bp or 23bp nucleotide spacer. See 112/2nd rejection. 
Response to arguments
Applicants argue the RSS is not 23 nucleotides and point to paragraph 159. Applicants’ argument is not persuasive for reasons set forth above. Use of “-mer” language is repugnant to the well-established use of “-mer” to describe oligonucleotides for reasons set forth above. 
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 2, 3, 17, 20-25, 28, 58-62, 64-66 and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable those of skill to make/use a nucleic acid sequence of claim 2. 
Claim 2 is drawn to “A nucleotide molecule comprising an engineered DH region comprising: (i) [[ ]]an engineered DH gene segment immediately adjacent to a 23-mer RSS and a 12-mer RSS and (ii) an Ig DH gene segment flanked on each side by a 12-mer RSS, wherein (i) the engineered DH gene segment and (ii) the Ig DH gene segment are able to join in a DH-DH recombination event with each other”. 
The nucleotide molecule is used to make a homology vector for humanizing the DH gene segments of a non-human animal, e.g. rodent, e.g. mouse or rat (pg 1, last 
The claim encompasses the “engineered DH gene segment” and the “Ig DH gene segment” are from the same animal. However, the specification is limited to the DH gene segment flanked by a 23mer RSS and a 12mer RSS is from a different animal than the [endogenous] Ig DH gene segment flanked by 12mer RSSs. A DH gene segment flanked by a 23mer RSS and a 12mer RSS does not occur in nature (pg 12mers flanking an Ig DH gene segment indicate the DH gene segment is unnatural because unrearranged DH gene segments are flanked by 12mer RSSs (“In contrast, a germline Du gene segment, e.g., an unrearranged Du gene segment, is flanked on each side by a 12-mer RSS” – pg 42, last 7 lines). 
Pg 49, para 160, refers to Fig. 1:

    PNG
    media_image1.png
    489
    840
    media_image1.png
    Greyscale

Pg 49, para 159, is discussed above; however, pg 49, para 159, does not enable making/using a 12mer or 23mer RSS as required in claim 2 because applicants’ nd rejection. 
Fig. 2 is described on pg 95, para 270, which refers to a “23:DH3-3:12/JH6 targeting vector” and two other vectors. 

    PNG
    media_image2.png
    474
    778
    media_image2.png
    Greyscale


Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements is operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments in vivo. At minimum, the “engineered DH gene segment” MUST be human flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer and operably linked to a [mouse] VH gene segment and a [mouse] IgM gene. 
The specification does not teach the structure or function of the “μ0pro”. 
The 3rd vector in Fig. 2 does not disclose the structure/species of the DH2-2, DH2-8, DH2-15 or the other DHs in the vector.
flanked by RSSs.
The specification does not enable making/using any “engineered DH gene segment” as required in claim 2. The specification is limited to engineering the RSSs that flank a [human] DH gene segment. The specification does not teach altering, modifying, or “engineering” the DH gene segment itself. It would have required those of skill undue experimentation to determine how to make/use any “engineered DH gene segment” as required in claim 2. The claim should be limited to a [human] 
The specification does not enable making/using a [non-engineered mouse] Ig DH gene segment flanked by “a 12mer RSS” as required in claim 2. The specification and the art at the time of filing are limited to a [non-engineered mouse] DH gene segment flanked by a pair of RSSs that have 12mer spacers. Given the teachings in the specification/art it would have required those of skill undue experimentation to determine how to make/use a [non-engineered mouse] Ig DH gene segment flanked by “a 12mer RSS” as required in claim 2 other than a [non-engineered mouse] DH gene segment flanked by a pair of RSSs that have 12mer spacers
human DH gene segment and a mouse DH gene segments. The specification is limited to recombining the “engineered” human DH gene segment (pg 95, para 269) in context of mouse DH gene segments. The specification does not correlate the engineered human DH gene segment to any other species. The specification does not correlate the plurality of endogenous mouse DH gene segments to a single mouse DH gene segment as broadly encompassed by claim 2. The specification does not correlate the mouse DH gene segments to any rat or other rodent or other non-human animal DH gene segments. It would have required those of skill undue experimentation to make/use any “engineered” DH gene segment and an Ig DH gene segment as broadly encompassed by claim 2 other than a human DH gene segment and a mouse DH gene segment. 
The specification does not enable making/using any “engineered” [human] DH gene segment and any [mouse] Ig DH gene segment as broadly encompassed by claim 2 other than an “engineered” DH gene segment and a plurality of Ig DH gene segment. The specification is limited to operably linking a single human DH gene segment [with a modified RSS] with a plurality of mouse DH gene segments. The specification does not correlate the plurality of mouse DH gene segments to a single DH gene segment as encompassed by claim 2. It would have required those of skill undue experimentation to make/use an “engineered” DH gene segment and any number of Ig DH gene segment plurality of Ig DH gene segments.
The specification does not enable making/using an “engineered” [human] DH gene segment and a [mouse] Ig gene segment being “able to join in a DH-DH recombination event with each other”. Pg 15-17, paragraphs 34-36, discuss Ig gene rearrangement which results in VH-DH-JH or VH(DHA-DHB)JH coding regions joining. The phrase “DH-DH recombination event” no meaning without context of VH and JH gene segments which are absent from claim 2. The phrase has no meaning with only two DH gene segments; it is unclear how DH gene segments “recombine” with each other. If applicants are somehow attempting to invoke something about limiting the claim to obtaining a rearranged VH(DHA-DHB)JH gene segment, much clarification is required. 
The specification does not enable using the nucleotide molecule to make a “non-human animal” with an “engineered” [human] DH gene segment for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” (pg 2, para 4). The purpose of the construct obtained using the nucleotide molecule of claim 2 after integration into the genome of a transgenic mouse cannot be determined because the specification is unclear. It is unclear how the vectors in Fig. 1 and 2 lengthen the amino acid length because Fig. 1 and 2 appear to replace some endogenous DH gene segments with the human DH gene segment, thereby decreasing the DH gene segments. It is unclear how adding DH gene segments increases antibody length or directs the antibody to “particular” antigens. If the genetic modification is 
The specification does not enable using the nucleotide molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic animal. Schelonka (J. Immunol., 2005, Vol. 175, pg 6624-6632) taught “A single DH gene segment that creates its own unique CDR-H3 repertoire and is sufficient for B-cell development and immune function” (title). The specification provides no guidance regarding using the nucleotide molecule in a homology vector for making a transgenic animal to obtain a unique CDR-H3 repertoire. It would have required those of skill undue experimentation to determine how to use the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic non-human animal. 
In general, the specification does not provide adequate guidance how to use the nucleotide molecule of claim 2. The specification does not teach the structure or function of the final non-human animal obtained using a homology vector containing the nucleotide molecule of claim 2. The specification does not teach using the nucleotide molecule for purposes other than making homology used to make a non-human animal. The specification does not teach the “DH-DH recombination events” that are desired in 
Claims 3, 17, 24 have been included because they require VH, JH, and CH gene segments operably linked to the DH gene segments; however, they do not indicate the VH/JH/CH gene segments are from a mouse. It remains unclear how to use the nucleotide molecule to modify any DH-DH recombination event, make antibodies containing [CDR3s with] longer amino acid length (pg 2), impart a unique CDR-H3 repertoire in a transgenic animal (Schelonka), or any other use. 
Given the lack of guidance in the specification taken with the absence of any discussion in the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use the product of claim 2. 

Written Description
Claims 2, 3, 17, 20-25, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Pg 49, para 159, is discussed above; however, pg 49, para 159, does not enable making/using a 12mer or 23mer RSS as required in claim 2 because applicants’ description of RSSs and use of “12mer” or “23mer” to describe the RSSs is repugnant to the art. Wikipedia’s definition of “-mers” is provided above. Applicants teach RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer which cannot be a “23mer” or “12mer” as claimed. Accordingly, the specification lacks written description for an RSS that is a 12mer or 23mer as required in claim 2. The specification is limited to RSSs that contain the nucleic acid sequence of SEQ ID NO: 144 or 145 and a 12bp or 23bp nucleotide spacer. See 112/2nd rejection. 
Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements is operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments in vivo. At minimum, the “engineered DH gene segment” MUST be human flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer and operably linked to a [mouse] VH gene segment and a [mouse] IgM gene. 
The specification does not teach the structure or function of the “μ0pro”. 
rd vector in Fig. 2 does not disclose the structure/species of the DH2-2, DH2-8, DH2-15 or the other DHs in the vector.
Claim 2 requires the [human] engineered DH gene segment is “immediately adjacent to” a 23mer and a 12mer RSS; however, the specification is limited to a [human] engineered DH gene segment is flanked by an RSS that has a 23mer spacer and an RSS that has a 12mer spacer. The specification does not teach the RSS can also preceded or proceeded (i.e. be “immediately adjacent to”) the [human] DH gene segment as broadly encompassed by claim 2. The claims should be limited to a [human] engineered DH gene segment flanked by RSSs.
The specification does not provide written description for any “engineered DH gene segment” as required in claim 2. The specification is limited to engineering the RSSs that flank a [human] DH gene segment. The specification does not teach altering, modifying, or “engineering” the DH gene segment itself. Accordingly, the specification lacks written description for any “engineered DH gene segment” as required in claim 2. The claim should be limited to a [human] 
The specification does not provide adequate written description for a [non-engineered mouse] Ig DH gene segment flanked by “a 12mer RSS” as required in claim 2. The specification and the art at the time of filing are limited to a [non-engineered mouse] DH gene segment flanked by a pair of RSSs that have 12mer spacers. Accordingly, the specification lacks written description for a [non-engineered mouse] Ig DH gene segment flanked by “a 12mer RSS” as required in claim 2 other than a [non-
The specification lacks written description for any “engineered” DH gene segment [flanked by an RSS that has a 23mer spacer and an RSS that has a 12mer spacer] and a [mouse] Ig DH gene segment [flanked by RSSs with 12mer spacers] as broadly encompassed by claim 2 other than a human DH gene segment and a mouse DH gene segments. The specification is limited to recombining the human DH gene segment (pg 95, para 269) in context of mouse DH gene segments. The specification does not correlate the engineered human DH gene segment to any other species. The specification does not correlate the plurality of endogenous mouse DH gene segments to a single mouse DH gene segment as broadly encompassed by claim 2. The specification does not correlate the mouse DH gene segments to any rat or other rodent or other non-human animal DH gene segments. Accordingly, the specification lacks written description for any “engineered” DH gene segment and an Ig DH gene segment as broadly encompassed by claim 2 other than a human DH gene segment and a mouse DH gene segment. 
The specification lacks written description for any “engineered” [human] DH gene segment and any [mouse] Ig DH gene segment as broadly encompassed by claim 2 other than an “engineered” DH gene segment and a plurality of Ig DH gene segment. The specification is limited to operably linking a single human DH gene segment [with a modified RSS] with a plurality of mouse DH gene segments. The specification does not correlate the plurality of mouse DH gene segments to a single DH gene segment as encompassed by claim 2. Accordingly, the specification lacks written description for any plurality of Ig DH gene segments.
The specification lacks written description for an “engineered” [human] DH gene segment and a [mouse] Ig gene segment being “able to join in a DH-DH recombination event with each other”. Pg 15-17, paragraphs 34-36, discuss Ig gene rearrangement which results in VH-DH-JH or VH(DHA-DHB)JH coding regions joining. The phrase “DH-DH recombination event” no meaning without context of VH and JH gene segments which are absent from claim 2. The phrase has no meaning with only two DH gene segments; it is unclear how DH gene segments “recombine” with each other. If applicants are somehow attempting to invoke something about limiting the claim to obtaining a rearranged VH(DHA-DHB)JH gene segment, much clarification is required.
The specification lacks written description for using a “non-human animal” with an “engineered” [human] DH gene segment for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” (pg 2, para 4). The purpose of the construct obtained using the nucleotide molecule of claim 2 after integration into the genome of a transgenic mouse cannot be determined because the specification is unclear. It is unclear how the vectors in Fig. 1 and 2 lengthen the amino acid length because Fig. 1 and 2 appear to replace some endogenous DH gene segments with the human DH gene segment, thereby decreasing the DH gene segments. It is unclear how adding DH gene segments increases antibody length or directs the antibody to “particular” antigens. If the genetic modification is intended to 
The specification lacks written description for using the nucleotide molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic animal. Schelonka (J. Immunol., 2005, Vol. 175, pg 6624-6632) taught “A single DH gene segment that creates its own unique CDR-H3 repertoire and is sufficient for B-cell development and immune function” (title). The specification provides no guidance regarding using the nucleotide molecule in a homology vector for making a transgenic animal to obtain a unique CDR-H3 repertoire. Accordingly, the specification lacks written description for how to use the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic non-human animal. 
In general, the specification lacks written description for using the nucleotide molecule of claim 2. The specification does not teach the structure or function of the final non-human animal obtained using a homology vector containing the nucleotide molecule of claim 2. The specification does not teach using the nucleotide molecule for purposes other than making homology used to make a non-human animal. The specification does not teach the “DH-DH recombination events” that are desired in the any transgenic animals. The fundamental use of the claimed nucleotide molecule for 
Claims 3, 17, 24 have been included because they require VH, JH, and CH gene segments operably linked to the DH gene segments; however, they do not indicate the VH/JH/CH gene segments are from a mouse. It remains unclear how to use the nucleotide molecule to modify any DH-DH recombination event, make antibodies containing [CDR3s with] longer amino acid length (pg 2), impart a unique CDR-H3 repertoire in a transgenic animal (Schelonka), or any other use. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 17, 20-25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “immediately adjacent” in claim 2 makes the claim unclear. Claim 2 is indefinite because it is unclear whether the “engineered DH gene segment” is flanked by RSSs or if the claim encompasses a engineered DH gene segment preceded or 
The metes and bounds of “DH gene segment” is unclear. The specification is limited to “engineering” one of the two RSSs flanking the DH gene segment. The specification does not teach the RSSs are part of the DH gene segment. If the RSSs are NOT part of the DH gene segment, then claiming the DH gene segment is “engineered” is a misnomer. If the RSSs ARE part of the DH gene segment, then claiming that the DH gene segment are immediately adjacent to or flanked by RSSs does not make sense. Clarification is required. 
The phrase “an Ig DH gene segment flanked on each side by a 12-mer RSS” is indefinite because it is unclear whether the concept is limited to a pair of RSSs (in which case “a [single] 12mer RSS” should be plural) or whether it encompasses a gene segment flanked by a single 12-mer RSS. 
As written, the “engineered DH gene segment” may be an immunoglobulin DH gene segment, and the Ig DH gene segment may be engineered. It is unclear how the engineered DH gene segment differs from the Ig DH gene segment other than their RSSs. Therefore, it is unclear if the DH gene segment is repeated with different RSSs flanking them, or if the segments have different structures. If the two DH gene segments have different structures, those structures are not clearly set forth (e.g. a human DH gene segment is flanked by an RSS containing a 23mer spacer and a mouse RSS containing a 12mer spacer). 
The metes and bonds of the the two DH gene segments being “able to join in a DH-DH recombination event with each other” are unclear. Pg 15-17, paragraphs 34-36, 
The metes and bounds of an RSS in claim 2 are unclear. Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved region, known as the spacer which is either 12bp or 23bp in length, and a second conserved block of nine nucleotides (nonamer;, 5’°-ACAAAAACC-3’, SEQ ID NO:145). The spacer may vary in sequence, but its conserved length corresponds to one or two tums of the DNA double helix. This brings the heptamer and nonamer sequences to the same side of the DNA helix, where they can be bound by a complex of proteins that catalyzes recombination. An RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” However, pg 49, para 159, does not teach a 12mer or 23mer RSS as required in claim 2 because the description of RSSs goes against basic nomenclature for a “xx-mer” language. Wikipedia’s discussion of “oligonucleotides” states “Oligonucleotides are characterized by the sequence of nucleotide residues that make up the entire molecule. The length of the oligonucleotide is usually denoted by "-mer" (from Greek meros, "part"). For example, an oligonucleotide of six nucleotides (nt) is a hexamer, while one of 25 nt would usually be called a "25-Using the well-establish usage of “–mer” language: a 12mer is 12 nucleotides, and a 23mer is 23 nucleotides. In this case, it appears that applicants are attempting to say RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer which cannot be a “23mer” or “12mer” as claimed. Ergo, applicants’ RSSs appear to be a 19mer, 21mer, or 30mer. Accordingly, the concept of 12mer or 23mer RSS as required in claim 2 is confusing; the specification is limited to RSSs that contain the nucleic acid sequence of SEQ ID NO: 144 or 145 and a 12bp or 23bp nucleotide spacer. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

The art at the time of filing did not teach or suggest a nucleotide molecule comprising a DH gene segment flanked by a 23mer RSS and a 12mer RSS and an Ig DH gene segment flanked by a pair of 12mer RSSs as assumed in claim 2. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632